Title: To Thomas Jefferson from Philippe de Létombe, 16 June 1801
From: Létombe, Philippe de
To: Jefferson, Thomas


               Monsieur le Président,
               Philadelphie, 16 Juin 1801. (v: St.)
             
               Apprenant, à mon retour de Newyork, que Rapin desire quitter sa place pour des affaires qui le rappellent ici, Je m’empresse de Vous informer que Schroeder, ancien officier de Monsieur Ternant, dont j’ai déja eu l’honneur de Vous parler, se trouve aujourd’hui disposé à rompre son Etablissement ici pour entrer à votre Service.
               Ç’est un homme excellent dans sa partie, entendant même assez la cuisine pour Suppléer au besoin au defaut de cuisinier. Il a d’ailleurs l’habitude de tous les détails d’une grande maison, parlant et écrivant la langue du Paÿs, et pouvant tenir convenablement les comptes nécessaires.—Sa femme est encore Supérieure à Lui, sous tous les rapports d’une maison américaine. Elle est née dans la nouvelle Angleterre d’où Elle est venue ici pour tenir la maison de feu Monsieur Hill, et paroit en outre fort adroite à faire et réparer toutes sortes d’ameublemens.
               Si donc Rapin veut quitter, ainsi qu’on me l’a dit, et que Vous desiriez voir Scroeder avant de Vous déterminer à le prendre, je vous l’enverrai aussitot que cela vous sera agréable. Cependant, comme je pourrois être parti pour Washington avant d’avoir reçu votre réponse, Monsieur Ternant m’a dit qu’il se chargera très volontiers de faire et dire ce qui pourra Vous convenir sur cet objet. il est logé North-Six Street, No 7, où vous pourriez lui adresser vos intentions. Monsieur Ternant a bien du regret de ne pouvoir lui même aller Vous faire sa Cour et prendre vos ordres pour Paris; mais il m’a déja prié de me charger de sa lettre pour Vous, Monsieur le President, Sur ce sujet Je Serai plus heureux. J’aurai l’honneur de vous présenter mes hommages, de vive voix, à Washington. J’attens Monsieur et Madame du Pont avec les quels je compte entreprendre ce voyage qui nous est si cher.
               Je Vous supplie, Monsieur le Président, de vouloir bien agreer mon profond respect.
               Létombe
             
               editors’ translation
               
                  Mister President,
                  Philadelphia, 16 June 1801 (old style)
               
               Having learned, upon my return from New York, that Rapin wished to leave his position for business that calls him back here, I hasten to advise you that Schroeder, who formerly held an office in the household of Monsieur Ternant, and about whom I have already had the honor of speaking to you, is now prepared to break off his situation here to enter into your service.
               He is an excellent man in his domain, even understanding cooking well enough to be able, in case of necessity, to fill in as a cook. He is besides accustomed to all the details of a great house, speaking and writing the country’s language, and is able to take good care of the necessary accounts.—His wife is even superior to him in all aspects regarding an American household. She was born in New England, whence she came here to take charge of the late Mr. Hill’s household, and she seems to be, besides, very skillful in making and repairing all sorts of furnishings.
               So, if Rapin wishes to leave, as I have been told, and you should desire to see Schroeder before deciding to take him on, I will send him to you as soon as you please. However, as I might have left for Washington before receiving your answer, Monsieur Ternant told me that he would gladly take it upon himself to do and say whatever might suit you on this subject. He lodges at No. 7, North Sixth Street, where you could send him your intentions. Monsieur Ternant is very sorry not to be able to go himself to pay his respects to you and take your orders for Paris; but he already requested me to deliver his letter for you on that subject, Mister President. On that score I shall be more fortunate. I shall have the honor of presenting you my respects viva voce in Washington. I am awaiting Monsieur and Madame Du Pont, with whom I intend to undertake this trip that is so dear to us.
               I beg you, Mister President, to kindly accept my deepest respect.
               
                  
                     Létombe
                  
               
            